                                                                             FILED
                                                                       U.S.DiSTRiCTCrjllRT
                                                                          AUGUSTA CiV.

                       UNITED STATES DISTRICT COURT                   2018 DEC U AH Ih 26
                      SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION
                                                                           SO.DlST. GF^GA.
UNITED STATES OF AMERICA


              V.                          INDICTMENT NO: l:18-cr-0085


KETO TYRE MORGAN


                                UNSEALING ORDER


       Upon motion of the United States for an order unsealing the Indictment,

together with any and all process issued thereunder and the motion to seal and order

sealing said documents in the above-styled matter, and good cause appearing

therefore, the investigation of the Defendant has concluded and will not be

compromised by unsealing said documents and that such documents will be provided

to counsel for the Defendant, it is,

      ORDERED that the Government's motion is GRANTED. The Indictment,

returned by the Grand Juiy for the Southern District of Georgia on December 7, 2018,

in the above-styled matter, together with any and all process issued thereunder and

the motion to seal and order sealing said documents in the above-styled matter, are

hereby UNSEALED.

      Order entered at Augusta, Georgia, this // / day of December 2018.




                                       HON^ABLE BRIAN K. EPFS
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
